Guy, J.
The alleged contempt of appellant charged in the final order herein is that the appellant disregarded his alleged stipulation in open court not to apply to the Supreme Court for a stay of certain proceedings commenced in the City Court by a City Court receiver, which the Special Term of the Supreme Court held were in disregard of its final judgment in an action there pending, to which the City Court receiver was a party; and that appellant also disregarded the verbal direction of a City Court justice directing appellant not to apply for any Supreme Court stay of the City Court receiver’s proceedings. A fifty dollar fine was imposed therefor.
The order to show cause why appellant should not be punished for contempt set forth only the appellant’s alleged stipulation in open court and its alleged violation, and said nothing about any City Court justice’s verbal direction in amplification thereof; the moving affidavit set forth only the alleged stipulation and its alleged violation. The appellant denies the alleged stipulation, but admits making a different stipulation, which he insists he complied with in all respects. He was not formally charged with, and, therefore, was not required to affirm or deny, the violation of any verbal direction of the City Court justice. In its order the court found him guilty on both grounds. The proof is insufficient to show that he consciously disregarded any stipulation.
Even if, as contended by respondent, a justice’s recollection of his directions to an attorney cannot be reviewed or questioned by any other tribunal, and following the rule that a person who, after any court has decided to restrain the doing of an act, does the act with notice either actual or constructive of its unformulated, because unwritten, decision, is guilty of "a contempt, where the court acted within its powers *400(People ex rel. Platt v. Rice, 144 N. Y. 250, 260, 261),, it is clear that the City Court had no power to restrain proceedings in the Supreme Court to enforce the judgment of the latter court in an action to which a City Court receiver was a party. This would, in effect, establish a system of appeals to the City Court, from judgments of the higher court, which our system of judicial procedure does not contemplate.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.
Seabury and Bijur, JJ., concur.
Order reversed, with ten dollars costs, and motion denied, with ten dollars costs.